
	

113 S1324 IS: National Energy Tax Repeal Act
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1324
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Barrasso (for
			 himself, Mr. Enzi,
			 Mr. Rubio, Mr.
			 Alexander, Mr. Paul,
			 Mr. Blunt, Mrs.
			 Fischer, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit any regulations promulgated pursuant to a
		  presidential memorandum relating to power sector carbon pollution standards
		  from taking effect.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Energy Tax Repeal
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)on June 25, 2013,
			 President Obama issued a Presidential memorandum directing the Administrator of
			 the Environmental Protection Agency to issue regulations relating to power
			 sector carbon pollution standards for existing coal fired power plants;
				(2)the issuance of
			 that memorandum circumvents Congress and the will of the people of the United
			 States;
				(3)any action to
			 control emissions of greenhouse gases from existing coal fired power plants in
			 the United States by mandating a national energy tax would devastate major
			 sectors of the economy, cost thousands of jobs, and increase energy costs for
			 low-income households, small businesses, and seniors on fixed income;
				(4)joblessness
			 increases the likelihood of hospital visits, illnesses, and premature
			 deaths;
				(5)according to
			 testimony on June 15, 2011, before the Committee on Environment and Public
			 Works of the Senate by Dr. Harvey Brenner of Johns Hopkins University,
			 The unemployment rate is well established as a risk factor for elevated
			 illness and mortality rates in epidemiological studies performed since the
			 early 1980s. In addition to influences on mental disorder, suicide and alcohol
			 abuse and alcoholism, unemployment is also an important risk factor in
			 cardiovascular disease and overall decreases in life
			 expectancy.;
				(6)according to the
			 National Center for Health Statistics, children in poor families were
			 four times as likely to be in fair or poor health as children that were not
			 poor;
				(7)any major
			 decision that would cost the economy of the United States millions of dollars
			 and lead to serious negative health effects for the people of the United States
			 should be debated and explicitly authorized by Congress, not approved by a
			 Presidential memorandum or regulations; and
				(8)any policy
			 adopted by Congress should make United States energy as clean as practicable,
			 as quickly as practicable, without increasing the cost of energy for struggling
			 families, seniors, low-income households, and small businesses.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to ensure
			 that—
					(A)a national energy
			 tax is not imposed on the economy of the United States; and
					(B)struggling
			 families, seniors, low-income households, and small businesses do not
			 experience skyrocketing electricity bills and joblessness;
					(2)to protect the
			 people of the United States, particularly families, seniors, and children, from
			 the serious negative health effects of joblessness;
				(3)to allow
			 sufficient time for Congress to develop and authorize an appropriate mechanism
			 to address the energy needs of the United States and the potential challenges
			 posed by severe weather; and
				(4)to restore the
			 legislative process and congressional authority over the energy policy of the
			 United States.
				3.Presidential
			 memorandumNotwithstanding any
			 other provision of law, the head of a Federal agency shall not promulgate any
			 regulation relating to power sector carbon pollution standards or any
			 substantially similar regulation on or after June 25, 2013, unless that
			 regulation is explicitly authorized by an Act of Congress.
		
